Citation Nr: 0706551	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  00-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 1970.  
He also had additional service with the Arkansas National 
Guard.  He died in March 1977.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The Board notes that, on her January 2000 VA Form 9, Appeal 
to Board of Veterans' Appeals, the appellant requested a BVA 
hearing.  However, in correspondence dated December 2001, the 
appellant canceled her scheduled hearing.  Thus, all hearing 
requests are considered withdrawn.

The case returns to the Board following remands to the RO in 
November 2003 and July 2005.  


FINDINGS OF FACT

1.  The veteran died in March 1977 while hospitalized at the 
VA Medical Center in Memphis, Tennessee; the death 
certificate lists the cause of death as cardiopulmonary 
arrest due to acute inferior myocardial infarction.  

2.  VA medical records show that the veteran was admitted to 
the VA Medical Center on the day of his death with 
electrocardiogram (EKG) changes compatible with an inferior 
myocardial infarction after an onset of left parasternal 
chest pain.  

3.  There is no competent medical evidence demonstrating that 
the veteran incurred or aggravated additional disability as a 
result of treatment at a VA facility which resulted in, 
contributed to, or hastened the veteran's death.  


CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
established.  38 U.S.C.A. § 5107 (West 2002); 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability. The Supreme 
Court acknowledged that there may be additional disability 
which is not the result of VA treatment, such as additional 
disability due to the natural progress of the disability, and 
that such additional disability is not compensable under § 
1151.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered. 38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized. 38 C.F.R. § 3.358(b)(2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran died in March 1977 while 
hospitalized at the VA Medical Center in Memphis, Tennessee.  
The death certificate lists the cause of death as 
cardiopulmonary arrest due to acute inferior myocardial 
infarction.  The death certificate also indicates that the 
onset of acute inferior myocardial infarction began 
approximately 6 hours before the veteran's death while the 
cardiopulmonary arrest began approximately 2 hours prior to 
his death.

VA medical records show that the veteran was admitted to the 
VA Medical Center as an inpatient in the early morning hours 
of March 13, 1977 after experiencing an acute onset of left 
parasternal chest pain while in jail on charges of public 
drunkenness.  Prior to his transfer to the VA Medical Center, 
he was taken to the emergency room of Lawrence Memorial 
Hospital where it was noted he had a history of severe chest 
pain and thrombophlebitis.  While at Lawrence Memorial 
Hospital, the electrocardiogram (EKG) showed changes 
compatible with an inferior myocardial infarction.  Upon 
arrival at the VA Medical Center, he was assessed with 
arteriosclerotic heart disease manifested as an acute 
inferior myocardial infarction.  He was medicated with 
morphine sulfate until approximately 6 a.m. when EKG revealed 
that he was in ventricular fibrillation and was immediately 
cardioverted.  His blood pressure steadily decreased and he 
became comatose while being given an external cardiac 
massage.  A percutaneous transvenous pacemaker was installed.  
Although the pacemaker functioned properly, the veteran's 
blood pressure did not increase and he was pronounced dead at 
8:15 a.m.

The Board finds that the evidence of record does not support 
the appellant's claim.  Initially, the Board observes that 
medical records from Lawrence Memorial Hospital reflect a 
finding of myocardial infarction prior to the veteran's 
transfer to the VA Medical Center.  Thus, this evidence does 
not support any conclusion of causation between the veteran's 
VA treatment and the inferior myocardial infarction which 
resulted in his fatal cardiopulmonary arrest.  Furthermore, 
there is no other proof in the record of actual causation 
between the VA treatment and the veteran's death.  Such 
evidence is required in order to establish entitlement to 
compensation under 38 U.S.C.A. § 1151.  

In summary, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  38 U.S.C.A. § 
5107(b).  It is recognized that the appellant has advanced 
arguments in support of her claim; however, there is no 
showing in the evidence that she has the necessary medical 
training that would make her assertions competent.  To the 
contrary, there is no competent evidence establishing that 
the veteran died as a result of the VA treatment he received 
prior to his death in March 1977.  Accordingly, the appeal is 
denied.          

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
November 2002, April 2004, and December 2005, as well as in 
the November 2004 and October 2006 supplemental statements of 
the case, the RO advised the appellant of the evidence needed 
to substantiate her claim and explained what evidence it was 
obligated to obtain or to assist the appellant in obtaining 
and what information or evidence the appellant was 
responsible for providing.  In addition, the November 2004 
and October 2006 supplemental statements of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the September 1999 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
appellant was provided with such notice by letter dated 
December 2005.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  The appellant provided additional 
medical records, medical literature, and lay evidence in the 
form of her own written statements and RO hearing testimony 
in July 1995, January 1998, and February 2000.  As there is 
no indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Dependence and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


